DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed June 16, 2019 in which claims 1-20 are pending in the application. 

			   Claim Rejections - 35 USC § 101
 2. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 9 as the claim that represents the claimed invention for analysis and is similar to independent system claims 1 and 17.  
Claim 9 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
transaction node, the sales data indexed with one of a plurality of customer IDs; receiving refund data from at least a second transaction node, the refund data indexed with one of the plurality of customer IDs; determining, based at least on the sales data and the refund data, a plurality of metric data sets indexed with one of the plurality of customer IDs, wherein the plurality of metric data sets includes at least a return amount data set, a return frequency data set, and a return rate data set; determining a plurality of statistical distributions for the plurality of metric data sets, wherein the return amount data set, the return frequency data set, and the return rate data set are each fit to a different statistical distribution; determining, for each of the plurality of statistical distributions, a risk threshold to produce a plurality of risk thresholds; determining, for each selected customer ID within the plurality of customer IDs and based at least on the plurality of risk thresholds, whether at least one metric value from the plurality of metric data sets, indexed with the selected customer ID, meets a corresponding risk threshold; and based at least on the metric value indexed with the selected customer ID meeting the corresponding risk threshold, reporting a risk transaction. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered individually and collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element of a processor result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a transaction node and an implicit processor to be generic computer elements (see Fig. 2, [0024-0025], [0046]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a transaction node and an implicit processor are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The limitations, receiving sales data from at least a first transaction node, the sales data indexed with one of a plurality of customer IDs; receiving refund data from at least a second transaction node, the refund data indexed with one of the plurality of customer IDs, amount to mere data gathering, which is a form of insignificant extra-solution activity. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 9 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a transaction node and an implicit processor are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 9 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 17 and hence the claims 1 and 17 are rejected on similar grounds as claim 9.
Dependent claims 2-8, 10-16 and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2 and 10, the steps, “wherein the first transaction node comprises at least one node selected from the list consisting of a delivery vehicle, an online sales site, and an in-store terminal”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 3 and 11, the steps, “wherein the second transaction node comprises at least one node selected from the list consisting of a delivery vehicle, an online sales site, and an in-store terminal”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 4 and 12, the steps, “wherein the return amount data set is fit to an exponential distribution”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 5 and 13, the steps, “wherein the return frequency data set is fit to a Poisson distribution”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 6 and 14, the steps, “wherein the return rate data set is fit to a beta distribution”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 7, 15 and 19, the steps, “wherein determining the risk threshold comprises determining, based on a secondary risk factor, the risk threshold, wherein the secondary risk factor comprises at least one factor selected from the list consisting of a location of a transaction, a sales representative associated with a transaction, and an item included in a transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 8, 16 and 20, the steps, “train a machine learning (ML) model on transaction feedback data, wherein determining the risk threshold for each of the plurality of statistical distributions comprises determining, using the ML model, the risk threshold for each of the plurality of statistical distributions”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. The ML model in these steps are recited at a high level of generality.
In claim 18, the steps, “wherein the first transaction node comprises at least one node selected from the list consisting of: a delivery vehicle, an online sales site, and an in-store terminal; and wherein the second transaction node comprises at least one node selected from the list consisting of: a delivery vehicle, an online sales site, and an in-store terminal”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Claim Rejections - 35 USC § 102

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 7, 9-11, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hammond, et. al. U.S. Patent Application Publication Number (2016/0321661 A1).

Regarding Claim 9,     
Hammond teaches a method of anomaly identification for fraud detection, the method comprising:
receiving sales data from at least a first transaction node, the sales data indexed with one of a plurality of customer IDs (See at least [0067-0070], The decision engine 135 can use the receipt identifier to locate the sales data from the original purchase of the merchandise in the sales data repository. The decision engine 135 can extract a customer identifier from the located sales data. The customer identifier can be, for example, a customer loyalty number, a credit card number, a debit card number, a driver's license number, or any other identifier associated with the consumer who made the purchase that generated the sales data.”);
receiving refund data from at least a second transaction node, the refund data indexed with one of the plurality of customer IDs (See at least [0070], “The decision engine 135 may use information from a repository of customer return data 140, which includes a wide variety of information about past merchandise return activity associated with the customers 110.”);
determining, based at least on the sales data and the refund data, a plurality of metric data sets indexed with one of the plurality of customer IDs, wherein the plurality of metric data sets includes at least a return amount data set, a return frequency data set, and a return rate data set (See at least [0145], [0178-0182], [0187-0188], “For example, for each nomination, one or more of the following parameters may be displayed: nomination ID, status, purchase amount, return amount, return rate, fraud type, most impacted state, and comments.” “Each transaction may include one or more of a return amount, a purchase amount, a data transaction, and/or any other parameters indicative of the nature of the transaction”); 
determining a plurality of statistical distributions for the plurality of metric data sets, wherein the return amount data set, the return frequency data set, and the return rate data set are each fit to a different statistical distribution (See at least [0180], [0208], “customize the types of graphical representations and/or statistics to be included in the dashboard user interface 800”, “FIG. 19 depicts one embodiment of an alert model architecture 1900 that may be used to implement one or more statistical models used by an alert engine”); 
determining, for each of the plurality of statistical distributions, a risk threshold to produce a plurality of risk thresholds (See at least [0064-0066], [0190], [0201], “In some embodiments in which assessment is carried out by a scoring system, in which a lower score indicates higher risk, the decision engine 135 can determine that the return transaction has a high enough safety score for the return to be authorized, but that the safety score only exceeded the denial threshold by a small margin, indicating that the customer may be close to crossing the line into abusive or fraudulent return behavior. In some embodiments, multiple warning thresholds can be used to determine which of several warnings (if any) should be issued to the customer.”); 
determining, for each selected customer ID within the plurality of customer IDs and based at least on the plurality of risk thresholds, whether at least one metric value from the plurality of metric data sets, indexed with the selected customer ID, meets a corresponding risk threshold (See at least [0062-0063], “In various embodiments, the decision engine 135 may assess the requested return transaction with reference to one or more threshold conditions, such as an acceptable score. In some score-based embodiments, in which a high score indicates low risk, if the requested return transaction meets or exceeds an authorization threshold, the return is accepted, while if the requested return does not meet the threshold, the return is denied.”); 
based at least on the metric value indexed with the selected customer ID meeting the corresponding risk threshold, reporting a risk transaction (See at least [0065-0067], “For example, the decision engine 135 may identify the customer 110 requesting the merchandise return, identify customer data associated with the customer 110 (e.g., prior returns and/or prior purchases made by the customer 110), and make a risk assessment, or other determinations, based at least in part on the identified customer data.”).

Regarding Claim 10,     
Hammond teaches,
wherein the first transaction node comprises at least one node selected from the list consisting of a delivery vehicle, an online sales site, and an in-store terminal (See at least Fig.1, [0061-0062], [0067], a sales data repository can be interpreted as an online sales site).

Regarding Claim 11,     
Hammond teaches,
wherein the second transaction node comprises at least one node selected from the list consisting of a delivery vehicle, an online sales site, and an in-store terminal (See at least Fig. 1, [0070-0071], the point of return can be interpreted as the in-store terminal).

Regarding Claim 15,     
Hammond teaches,
wherein determining the risk threshold comprises determining, based on a secondary risk factor, the risk threshold, wherein the secondary risk factor comprises at least one factor selected from the list consisting of: a location of a transaction, a sales representative associated with a transaction, and an item included in a transaction (See at least [0212], “a representative of the retailer at the store location associated with the transaction triggering the alert may approach the scene of the transaction to further question the consumer regarding the transaction.”).

Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Official notice. 

Regarding Claim 12,     
Hammond teaches the limitations of claim 9,
However, Hammond does not explicitly teach,
wherein the return amount data set is fit to an exponential distribution.

However, Official notice is taken wherein the data set is fit to an exponential distribution is old and well known. 

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include this step taught by Official Notice to the invention of Hammond. One of ordinary skill in the art would have recognized that applying the features taught by Official Notice, to the known invention of Hammond, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that it would help to model the time elapsed between events.

Regarding Claim 13,     
Hammond teaches the limitations of claim 9,
However, Hammond does not explicitly teach,
wherein the return frequency data set is fit to an Poisson distribution.
However, Official notice is taken wherein the data set is fit to an Poisson distribution is old and well known. 

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include this step taught by Official Notice to the invention of Hammond. One of ordinary skill in the art would have recognized that applying the features taught by Official Notice, to the known invention of Hammond, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that it would help to predict the amount of variation from a known average rate of occurrence, within a given time frame.

Regarding Claim 14,     
Hammond teaches the limitations of claim 9,
However, Hammond does not explicitly teach,
wherein the return rate data set is fit to a beta distribution.

However, Official notice is taken wherein the data set is fit to a beta distribution is old and well known. 

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include this step taught by Official Notice to the invention of Hammond. One of ordinary skill in the art would have recognized that applying the features taught by Official Notice, to the known invention of Hammond, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that it would help to model things that have a limited range, like 0 to 1.

Regarding Claims 4-6,    
Claims 4-6 are substantially similar to claims 12-14 respectively and hence rejected on similar grounds.

8.	Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Nelson, et. al. U.S. Patent Application Publication Number (2015/0324715 A1).

Regarding Claim 16,     
Hammond teaches the limitations of claim 9,
However, Hammond does not explicitly teach,
training a machine learning (ML) model on transaction feedback data, wherein determining the risk threshold for each of the plurality of statistical distributions comprises determining, using the ML model, the risk threshold for each of the plurality of statistical distributions.
Nelson, however, teaches,
training a machine learning (ML) model on transaction feedback data, wherein determining the risk threshold for each of the plurality of statistical distributions comprises determining, using the ML model, the risk threshold for each of the plurality of statistical distributions (See at least [0039], [0061], “Statistical analysis techniques such as cross-tab analysis, factor/cluster analysis and principal component analysis (PCA), multiple regression, and analysis of variance/analysis of covariance may be used to identify these risk components. Machine learning techniques, such as multi-dimensional polymorphism and quantum state machines, may also be utilized to identify risk components. The risk components may include variables for generating the models including variables related to duplicate billing risk, non-company liability risk, service validation risk, charge validation risk, contract coverage risk, and shipper payment propensity risk, as well as other risk areas. These risk components are then incorporated into predictive scoring models that may be applied to a logistics settlement profile to project a logistics settlement risk score and monetary risk value.”)

Both Hammond and Nelson are in the same technical field of detecting fraudulent transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Hammond to incorporate the disclosure of Nelson.  The motivation for combining these references would have been to use the machine learning model to minimize fraud by detecting risk transactions. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 8 and 20,    
Claims 8 and 20 are substantially similar to claim 16 and hence rejected on similar grounds.

				Prior Art made of Record
9.     The following prior art made of record and not relied upon is considered pertinent : 
	Wang, et. al. (U.S. 2014/0278883 A1) discloses a system for detecting a fraud transaction.
Conclusion
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                                March 06, 2021 


/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 8, 2021